Opinión disidente emitida por el
Juez Asociado Señor Go-rrada Del Río.
En caso de autos el Procurador General de Puerto Rico recurre ante nos mediante un recurso de certiorari para solicitar que revisemos la Sentencia de 6 de noviembre de 1996 del Tribunal de Circuito de Apelaciones; la copia de su notificación fue archivada en autos el 26 de noviembre de 1996. Mediante dicha sentencia se revocó la dictada por el Tribunal de Primera Instancia que había condenado al *97Sr. Ramón L. García Santiago a cumplir consecutivamente un año y medio (IV2) de reclusión por infringir —en grado de tentativa— el Art. 18 de la Ley Núm. 8 de 5 de agosto de 1987 (9 L.RR.A. see. 3217), conocida como la Ley para la Protección de la Propiedad Vehicular, y seis (6) meses por la violación del Art. 2A de la Ley Núm. 17 de 19 enero de 1951, según enmendada, 25 L.P.R.A. sec. 412a, conocida como la Ley de Armas de Puerto Rico.
El tribunal apelativo fundamentó su determinación en que del análisis de la exposición narrativa de la prueba surgía que no se probó la culpabilidad del acusado más allá de toda duda razonable. Razonó, asimismo, que la prueba presentada no demostró inequívocamente que el recurrido intentara apoderarse del vehículo del señor Carreras —parte perjudicada— ya que podía inferirse que su inten-ción era apropiarse de cualquier objeto dentro de éste. En cuanto a la acusación por la infrácción al Art. 2A de la Ley de Armas de Puerto Rico, supra, dispuso que no imputaba el delito por el cual el recurrido fue declarado culpable y sentenciado.
Por no estar conforme con la sentencia que hoy emite este Tribunal, modificando la del tribunal apelativo, disentimos.
i — I
El 28 de agosto de 1995, a eso de la 1:20 de la madru-gada, el Sr. Nelson Carreras observó desde su aparta-mento, ubicado en un primer piso, cuando el recurrido Gar-cía Santiago entró con su bicicleta al área de estacionamiento del condominio en que él reside, situado en la avenida Magdalena Núm. 1357 en el Condado, donde el señor Carreras tenía estacionado su vehículo, una van color blanco, modelo de 1984, tablilla Núm. 272-263. Se-gún surge de los autos, las únicas personas con acceso au-torizado a dicho estacionamiento —el cual tenía una verja *98de cemento con vuelta redonda— eran los residentes del condominio y los que éstos a su vez autorizaran. El señor Carreras salió del lugar donde se encontraba y se dirigió hacia el estacionamiento para averiguar qué pretendía realizar el recurrido, ya que éste no era residente del condominio. Tomó consigo una pata de una silla rota. Una vez allí, el señor Carreras observó al recurrido forzar con un pedazo de limpiaparabrisas (“wiper”) el cristal de su vehículo antes descrito. Asimismo, observó que el carro de su vecino del apartamento 2A mostraba un pedazo de lim-piaparabrisas parado y roto.
Al ser increpado por el señor Carreras en relación con lo que hacía allí, el recurrido García Santiago contestó que nada y le apuntó con un arma cromeada, que aparentaba ser una pistola calibre 45, la cual resultó ser de pellets. Acto seguido, ante la amenaza, el señor Carreras se movió para dejarle el paso libre al recurrido. Este se montó en su bicicleta y salió del área de estacionamiento.
El perjudicado instruyó a su esposa para que se comu-nicara con la Policía. Los agentes del orden público arres-taron al recurrido en un establecimiento comercial. Poste-riormente fue identificado por el señor Carreras como el individuo que había tratado de abrir su vehículo.
El Tribunal de Primera Instancia halló culpable al recu-rrido de los delitos mencionados. El Tribunal de Circuito de Apelaciones revocó.
Inconforme con la sentencia recurre oportunamente ante nos el Procurador General, en representación del Es-tado, y aduce como único error lo siguiente:
Erró el Tribunal de Circuito de Apelaciones al revocar la sen-tencia dictada por el Tribunal de Primera Instancia exonerando de toda culpabilidad al recurrido. Petición de certiorari, pag. 5.
El Procurador arguye que el foro apelativo intervino in-justificadamente con la apreciación de la prueba que hi-ciera el foro de instancia.
Luego de varios incidentes procesales, el 2 de abril de *991997 expedimos un mandamiento de certiorari dirigido al Tribunal de Circuito de Apelaciones.
I — I HH
Es un principio cardinal en nuestra jurisdicción que la apreciación de la prueba le corresponde al tribunal senten-ciador y que los tribunales apelativos sólo intervendrán con una determinación a esos efectos cuando se aporte evi-dencia de error manifiesto, pasión, prejuicio o parcialidad. Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991); Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988). La apreciación que de la evidencia hace el tribunal sentencia-dor merece respeto y deferencia por ser éste quien en mejor posición está al contar con el beneficio de escuchar a los testigos y observar su comportamiento. Pueblo v. Cabán Torres, 117 D.P.R. 645 (1986); Pueblo v. Ríos Álvarez, 112 D.P.R. 92 (1982). En consecuencia, las determinaciones que hace el Tribunal de Primera Instancia no deben descar-tarse de forma arbitraria ni tampoco ser sustituidas por el criterio del tribunal apelativo, a menos que de la evidencia desfilada surja que no existe base suficiente que sustente tal determinación. Pueblo v. Maisonave Rodríguez, supra.
Asimismo, hemos requerido que para que pueda obte-nerse una convicción válida en derecho que derrote la pre-sunción de inocencia que asiste a toda persona acusada de delito, es indispensable que el Ministerio Público presente prueba con respecto a cada uno de los elementos del delito. Pueblo en interés menor F.S.C., 128 D.P.R. 931, 941 (1991); Pueblo v. Cabán Torres, supra pág. 652. Esa evidencia tiene que ser suficiente en derecho para establecer no sólo los elementos del delito sino su relación con el acusado; además, tiene que probarse más allá de duda razonable, —Pueblo v. Ramos y Álvarez, 122 D.P.R. 287 (1988), y Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 760-761 (1985)— y “tiene que ser satisfactoria, es decir, prueba que produzca *100certeza o convicción moral en una conciencia exenta de pre-ocupación o en un ánimo no prevenido”. (Enfasis suprimido.) Pueblo v. Rodríguez Román, 128 D.P.R. 121, 131 (1991), citando a Pueblo v. Cabán Torres, supra, pág. 652. Véanse, además: Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 552 (1974). De aquí que la insatisfacción de la con-ciencia del juzgador con esa prueba es lo que provoca una duda razonable. Pueblo v. Toro Rosas, 89 D.P.R. 169, 175 (1963). En consecuencia, es esa duda y no otra la que re-quiere revocar una convicción.
Hemos dispuesto, además, que por ser la apreciación de la prueba desfilada en un juicio una cuestión mixta de he-cho y de derecho, la determinación de culpabilidad de un acusado más allá de duda razonable es revisable como cuestión de derecho. Pueblo v. Rivero, Lugo y Almodóvar, supra, pág. 472; Pueblo v. Cabán Torres, supra, pág. 653.
Conforme a los principios anteriormente descritos, y luego de examinar el expediente en el caso de autos, inclu-yendo la exposición narrativa de la prueba estipulada, pro-cedería, aunque por fundamentos distintos, confirmar la sentencia dictada por el Tribunal de Circuito de Apelacio-nes, Veamos.
III
El Art. 26 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3121, define la tentativa de cometer un delito de la manera siguiente:
Existe tentativa cuando la persona realiza acciones o incurre en omisiones inequívocamente dirigidas a la ejecución de un delito, el cual no se consuma por circunstancias ajenas a su voluntad.
Se ha definido la tentativa como “realizar acciones u omisiones inequívocamente dirigidas a la comisión de un *101delito, el cual involuntariamente se frustra’’(1) Asimismo, se señala que el concepto “inequivocalidad” contenido en nuestra actual definición de tentativa comprende “aquellos actos que sin lugar a dudas apuntan o denotan la comisión de un delito que no llegó hasta su estado de consumación final por circunstancias ajenas a la voluntad del sujeto activo”.(2)
El Art. 18 de la Ley para la Protección de la Propiedad Vehicular, supra, dispone:
“Toda persona que ilegalmente se apropiare sin violencia ni intimidación de algún vehículo de motor, perteneciente a otra persona, será sancionada con pena de reclusión por un término fijo de cinco (5) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de doce (12) años, de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de tres (3) años. El tribunal podrá imponer la pena de restitución en adición a la pena de reclusión establecida. Se entenderá que la apropiación es ilegal en cual-quiera de las siguientes circunstancias, cuando la persona:
(1) Se ha apropiado o apoderado del vehículo sin consenti-miento de su dueño. ...
Además, el Art. 19 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3218, provee que:
Toda persona que ilegalmente se apropiare sin violencia ni intimidación de alguna pieza de un vehículo de motor, pertene-ciente a otra persona, será sancionada con pena de reclusión que no excederá de seis (6) meses o multa que no excederá de quinientos (500) dólares o ambas penas a discreción del tribunal, si el valor de la pieza del vehículo de motor no llegare a cien (100) dólares. Si llegare o excediere este valor, será sancio-nada con pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un *102mínimo de dos (2) años. El tribunal podrá imponer la pena de restitución en adición a la pena de reclusión.
Es importante señalar que la Ley para la Protección de la Propiedad Vehicular surge por el reconocimiento que ha-cen los miembros de la Asamblea Legislativa de que el au-tomóvil es un elemento fundamental del quehacer coti-diano de los puertorriqueños. Asimismo surge en respuesta a la alta incidencia de vehículos ilegalmente apropiados y del desasosiego que, por ende, sufren aquellos ciudadanos que por actuaciones delictivas de otros pierden tan necesa-rio bien. En consecuencia el legislador aprobó esta medida no sólo “en protección de aquellos ciudadanos con un com-portamiento social de obediencia a la ley y como una me-dida para prevenir el crimen[, sino como una medida] para detener al criminal”. Exposición de Motivos de la Ley Núm. 8 de 5 de agosto de 1987, Leyes de Puerto Rico, pág. 655.
En cuanto al alcance de esta ley, e interpretando sus disposiciones, este Tribunal en Pueblo en interés menor F.S.C., 128 D.P.R. 931, 939-941 (1991) reconoció que ésta pretende disuadir, a través del castigo, que algunas perso-nas ostenten la posesión de un vehículo de motor aun a sabiendas de que éste fue obtenido ilícitamente. Se deter-minó que la posesión es un elemento del delito por lo que se hace imprescindible que el Ministerio Público pruebe más allá de duda razonable que el imputado tenía la posesión, implicando con ello que tenía el dominio, el control o la tenencia física sobre el objeto ilegal. Sin embargo, resulta pertinente aclarar que no sólo es necesario que se pruebe la posesión física, sino que el Ministerio Público podría pro-bar, con evidencia directa o circunstancial, la posesión constructiva del vehículo de motor. Siendo, pues, la pose-sión constructiva aquella que surge cuando la persona aun sin tener la posesión inmediata o física del objeto, ejerce sobre éste algún tipo de control o dominio. Véanse: Pueblo *103v. Cruz Rivera, 100 D.P.R. 345, 349 (1971); Pueblo v. Cruz Rosado, 97 D.P.R. 513, 515 (1969).
En el caso de autos, el delito de cuya tentativa fue acu-sado y sentenciado el señor García Santiago es el tipificado por el Art. 18 de la Ley para la Protección de la Propiedad Vehicular, supra, delito que por definición implica posesión. Por lo que coincidimos con el Tribunal de Circuito de Apelaciones cuando concluye que:
... para que se pueda encontrar culpable a una persona de haber intentado la apropiación de un vehículo de motor, el Pueblo tiene que demostrar que el apelante no pudo consumar los actos que iban inequívocamente dirigidos a apropiarse de un vehículo de motor, debido a circunstancias ajenas a su volun-tad, ya fuese obteniendo la posesión del vehículo; empleando ardid, fraude, treta o engaño para adquirir la posesión, uso o control ilegal del vehículo; o vendiendo o en alguna forma ena-jenando, desmantelando o permitiendo que otra persona des-mantele el vehículo sin consentimiento de su dueño.(3)
Ciertamente, del análisis dé la exposición narrativa es-tipulada de la prueba no surge la intención inequívoca del apelante de apropiarse del vehículo de motor. No se probó más allá de duda razonable que esa fuera su intención, o si su intención era apropiarse de alguna pieza u objeto del vehículo, en cuyo caso la tentativa hubiese sido de violar el Art. 19 de la Ley para la Protección de la Propiedad Vehicular, supra, de lo cual no fue acusado.
El recurrido señala en su alegato que:
El examen de la exposición narrativa de la prueba revela que nada hay en ella que demuestre o tan siquiera sugiera que el señor García tenía la inequívoca intención de apropiarse o de tomar posesión del vehículo del señor Carreras Mañón, que es el elemento esencial para que se configure la modalidad del delito contemplado [sic] en el Artículo 18, supra, del que se acusó al [señor] García. El [señor] García muy claramente in-dicó que él tiene una condición de VIHpositivo y por lo tanto necesita tomar mucha agua con los medicamentos prescritos[, *104por lo que se vio en la necesidad de entrar al estacionamiento porque tenía deseos de ir al baño].(4)
Tanto la condición de V.I.H. positivo del recurrido como sus alegados efectos no explican su conducta. Es decir, no existe correlación alguna entre el móvil por el cual el recu-rrido entró al lugar de los hechos y el introducir parte de un limpiaparabrisas roto, perteneciente a un carro vecino, a través del panel y el cristal de la puerta del vehículo del señor Carreras.
Aunque cierto es que al momento de aparecer el dueño del vehículo, el recurrido no tenía la posesión física del auto, no es menos cierto que la aparición del dueño en la escena de los hechos frustró la intención del recurrido de intervenir indebidamente con un bien que no le pertenecía y para lo cual no estaba autorizado por el propietario. No podemos ser tan ingenuos como para refrendar la teoría del recurrido de que no estaba allí con otra intención que la de hacer una “necesidad biológica”. Es inescapable la con-clusión de que la aparición del señor Carreras fue el disua-sivo que evitó que el recurrido continuara manipulando in-debidamente una propiedad que no le pertenecía. La intervención del señor Carreras se produce en un momento en que el recurrido no había definido su propósito.
Aunque en nuestro ánimo pesan todos y cada uno de los hechos reseñados que surgen del caso ante nos, no es me-nos cierto que a la hora de adjudicar la responsabilidad no podemos encontrar culpable al acusado.
El Art. 19 de la Ley para la Protección de la Propiedad Vehicular, supra, tipifica como delito el que una persona se apropie sin violencia ni intimidación de alguna pieza de vehículo de motor, perteneciente a otra. Sin embargo, este artículo requiere que para que pueda penalizarse efectiva-mente la comisión del delito, el juzgador tome como ele-mento clave el valor de la pieza que habría de ser hurtada. *105A esos efectos, especifica que la persona podría ser sancio-nada con una pena de reclusión que no excederá de seis (6) meses o una multa que no excederá de quinientos (500) dólares o ambas penas a discreción del tribunal, si el valor de la pieza del vehículo de motor no llegare a cien (100) dólares. Si el valor excediera esta cantidad sería la persona sancionada con una pena de reclusión fija por el término de tres (3) años.
No podemos concluir, tal como lo hace este Tribunal, que se probó más allá de toda duda razonable el delito de ten-tativa de violar el Art. 18 o el Art. 19 de la ley en cuestión, supra. Al así hacerlo estaríamos incurriendo en un ejerci-cio altamente arriesgado, toda vez que tratándose de un estatuto penal nos está vedado especular en cuanto a la propiedad que sería sustraída. No sabemos si el recurrido se proponía hurtar el vehículo o algún bien no relacionado con el vehículo, o específicamente y tal como requiere el citado Art. 19, supra, una pieza del vehículo.
IV
Por otro lado, en cuanto a revocar la convicción por el Art. 2A de la Ley de Armas de Puerto Rico, supra, enten-demos que la determinación del Tribunal de Circuito de Apelaciones debe sostenerse, aunque por otros fundamentos. La sentencia que hoy emite este Tribunal soslaya este asunto.
En nuestro sistema republicano de gobierno, el Poder Judicial tiene la facultad de interpretar las leyes. En el descargo de esa función, hemos reconocido que por la forma en que se desarrolla la conducta humana, el legislador nunca puede prever todas las posibilidades imaginables en el espectro de las situaciones cotidianas. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 429 (1980). Es cuando surgen esas circunstancias no dispuestas por el legislador cuando se hace imperiosa nuestra facultad de conformar la *106ley a su espíritu y propósitos. Medina & Medina v. County Pride Foods, 122 D.P.R. 172 (1988).
En síntesis, es un principio cardinal de hermenéutica que en el proceso de interpretar el alcance de las leyes, los tribunales tenemos la ineludible responsabilidad de inda-gar y considerar los propósitos que tuvo en mente el legis-lador al aprobarlos y en esa dirección nuestro proceder debe garantizar el resultado que en origen se quiso obtener. Véanse: Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); Ind. Cortinera Inc. v. P.R. Telephone Co., 132 D.P.R. 654 (1993); Ramírez Lebrón v. Registrador, 131 D.P.R. 88 (1992); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991). Es decir, “[s]ólo hay una regla de interpretación que es absolutamente invariable y ésta es que debe descubrirse y hacerse cumplir la verdadera intención y deseo del poder legislativo”. (Citas omitidas.) R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., Inc., 1987, págs. 241-242.
Reiteradamente hemos opinado que los estatutos pena-les deben ser interpretados restrictivamente en cuanto a lo que desfavorece al acusado y liberalmente en cuanto a lo que le beneficia. Mari Bras v. Alcaide, 100 D.P.R. 506, 516 (1972); Pueblo v. Padilla, 20 D.P.R. 276 (1914). No obs-tante, esta regla de interpretación no requiere que se le dé a las palabras del estatuto en cuestión un significado me-nor que el que comúnmente tendrían dentro de nuestra realidad social o peor aún, que obviemos la verdadera in-tención del legislador al aprobarlo. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 410 (1988); Pueblo v. Hernández Colón, 118 D.P.R. 891, 903 (1987).
Teniendo estos principios como norte, procedamos a aplicarlos al caso ante nos.
El Art. 2A de la Ley de Armas de Puerto Rico, supra, establece que:
No se podrá fabricar, importar, ofrecer, vender, alquilar, pres-*107tar, traspasar cualquier escopeta de aire, escopeta de muelle o cualquier otro instrumento o arma en la cual la fuerza propul-sora sea un muelle o aire o cualquier instrumento o arma de los comúnmente conocidos como pistola de juguete dentro o en la cual se usen cartuchos sin balas o puedan usarse cartuchos en blanco o cargados, o municiones, a menos que se posea licencia bajo las disposiciones de las sees. 411 et seq. de este título. Toda infracción a las disposiciones de esta sección constituirá delito menos grave. Esta disposición no será de aplicación a las armas de caza y de tiro al blanco. Si las armas contempladas en esta sección son utilizadas en la comisión de un delito, se cometerá delito grave. (Enfasis suplido).
De una lectura detallada de esta disposición de ley en-contraremos que ella proscribe dos (2) conductas distintas. De un lado, la fabricación, la importación, el ofrecimiento, la venta, el alquiler, el préstamo o aun el traspaso de cual-quier escopeta, instrumento o arma cuya fuerza propulsora sea el aire o un muelle, así como cualquier otro instru-mento o arma de los conocidos como pistolas de juguete dentro, o en el cual se usen cartuchos sin balas, cartuchos en blanco o cargados o municiones. En consecuencia, toda persona que incurra en alguna de las modalidades del ya descrito inciso, incurrirá en la comisión de un delito menos grave.
Por otro lado, aquella parte del artículo que dispone “si las armas contempladas en esta sección son utilizadas en la comisión de un delito, se cometerá delito grave”, 4 L.P.R.A. see. 412, debe interpretarse, según su claro sen-tido, como que constituirá un delito grave la utilización de las armas antes enumeradas en la comisión de un delito por cualquier persona y no solamente por quienes las fa-briquen, importen, ofrezcan, vendan, alquilen, presten o las traspasen, como erróneamente sostuvo el Tribunal de Circuito de Apelaciones. No podemos perder de perspectiva que lo que busca la Ley de Armas de Puerto Rico, en particular las enmiendas posteriores a su aprobación, es “cu-brir [aquellos] aspectos que no están reglamentados en forma adecuada y establecer controles más eficaces que re-*108duzcan al máximo la posibilidad del uso y tráfico ilegal de armas de fuego y municiones”. Exposición de Motivos de la Ley Núm. 35 de 30 de julio de 1991, Leyes de Puerto Rico, pág. 123. Sobre todo, si tomamos en consideración “el em-pleo indebido de armas de fuego en la comisión de delitos [...]”,(5) podemos concluir que la intención del legislador no es otra que desalentar el uso indebido y no autorizado de armas de fuego, con énfasis en aquellas situaciones, en las cuales éstas se utilicen en la comisión de algún delito. El uso de una pistola de municiones, o incluso de juguete, por cualquier persona para cometer un delito, queda clara-mente tipificado como delito grave por el Art. 2A de la Ley de Armas de Puerto Rico, supra.
Aun cuando somos del criterio de que el legislador quiso tipificar como delitos dos (2) conductas distintas, no pode-mos sostener la convicción del recurrido por violación al Art. 2A de la Ley de Armas de Puerto Rico, supra.
En el caso de autos —por no probarse más allá de duda razonable la tentativa de violación a los Arts. 18 y 19 de la Ley para la Protección de la Propiedad Vehicular, supra, según discutido anteriormente— no podemos imputar vio-lación al citado artículo 2A, fundamentalmente porque no se probó que se utilizó el arma en la comisión de un delito.
Por los fundamentos antes expuestos disentimos. Con-firmaríamos la sentencia dictada por el Tribunal de Cir-cuito de Apelaciones y sostendríamos la absolución del se-ñor García Santiago.

 D. Nevares-Muñiz, Derecho Penal Puertorriqueño, Parte General, 3ra ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 319.


 D. Nevares-Muñiz, Código Penal de Puerto Rico, 4ta ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1997, pág. 46.


 Sentencia del Tribunal de Circuito de Apelaciones, pág. 12.


 Alegato del recurrido Sr. Ramón L. García Santiago, pág. 9.


 Según surge del Informe de la Comisión de lo Jurídico Penal sobre el P. del S. 453 a la Cámara de Representantes sobre las enmiendas a la Ley de Armas de Puerto Rico, lima Asamblea Legislativa, 2da Sesión Ordinaria, pág. 8, a modo de dato ilustrativo, “basta señalar que entre los años 1986 hasta los dos meses [sic] de 1989 se utilizaron armas de fuego en la comisión del delito de robo en más de un ochenta y un (81) po[r c]iento del total de estos delitos. Esto significa que de 46,058 robos cometidos en ese período, 37,478 fueron cometidos mediante el empleo de ar-mas de fuego”.